UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (Date of earliest event reported): May 16, 2017 Camber Energy , Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 001- (Commission File Number) 29-2660243 (I.R.S. Employer Identification No.) 450 Gears Road, Suite 860 Houston, Texas (Address of principal executive offices) ( Zip Code) (713) 528-1881 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CRF 240.133-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company [ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [ ] Item Other Events . On May 16, 2017, the Board of Directors (the “Board”) of Camber Energy, Inc. appointed Fred S. Zeidman to serve as Chairman of the Board, replacing Richard N. Azar II, who will remain as a director serving on the Board. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Camber Energy , Inc. Dated: May 19, 2017 /s/ Paul Pinkston Paul Pinkston Chief Accounting Officer
